Citation Nr: 1212302	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-18 421	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active duty from April 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the Veteran perfected an appeal for the issue of entitlement to service connection for migraine headaches.  The RO granted service connection for such disability in a November 2008 rating decision.  Such action by the RO was considered a full grant of the benefit sought and the Board no longer had jurisdiction over it.  Thus, the Veteran's March 2012 request to have the issue withdrawn was already a moot point as it was not properly before the Board for appellate consideration.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1971 to January 1973.

2.	On March 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


